Appeal from an order denying a petition for peremptory or alternative mandamus order requiring the commissioner of public welfare of Rensselaer county to reinstate petitioner in the position of nurse in the House of Industry in said county. The petitioner was a civil service employee of the competitive class, filling that position from 1925 to January 1, 1930. On that day she left the institution without having been granted a temporary leave of absence, and did not again report for duty until March 25, 1930. On the latter date she returned and demanded that she be reinstated in her position, which had been filled by a new appointee. The reason given by petitioner for leaving the institution, and for' not reporting for duty for nearly three months, was that she was and continued to be ill. The return in the proceeding controverted these allegations, and an alternative order was granted. The issues were tried before the Special Term, which heard all of the evidence presented, two witnesses having been sworn in behalf of the petitioner, and five for the defendant.' The Special Term found as facts that the' petitioner did not leave her work or remain away therefrom on account of illness, but that she voluntarily abandoned her position. The evidence justifies the findings. " Order unanimously affirmed. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.